Title: From Thomas Jefferson to John Hopkins, 10 October 1793
From: Jefferson, Thomas
To: Hopkins, John



Sir
Monticello Oct. 10. 1793.
 
In consequence of a power of Attorney from Mr. Short to act for him in all his affairs here, Colo. Hamilton was so kind as to furnish me with copies of your letters to him of Apr. 29. and July 18. containing a statement of Mr. Short’s property in the public funds transferred by Mr. Brown. Being much unacquainted with this kind of business I am obliged to ask your information What sums of interest are due on this property? Where and by whom it is to be paid? Whether it can be paid at Philadelphia? And whether any particular form of order is requisite? If you will be so good as to favor me with an answer by the return of the post, which leaves Richmond on the Monday morning for this place, it will find me still here, and particularly oblige Sir Your most obedt. servt

Th: Jefferson

